Citation Nr: 0323369	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-05 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service with the Marine Corps from 
February 1974 to November 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Houston, Texas, Regional Office, which denied service 
connection for an eye disability, headaches, and dizziness.  
Jurisdiction over the case was subsequently transferred to 
the Montgomery, Alabama, Regional Office (RO).  In July 2003, 
appellant withdrew in writing a previous request for a Board 
hearing.  


REMAND

Initial review of the evidentiary record indicates that the 
claims folder is a rebuilt folder.  Appellant's DD-214 form 
or other service records are not of record.  Additionally, 
although in the April 1999 rating decision, the Houston VA 
Regional Office referred to a claim for benefits filed by 
appellant in January 1998 and October and December 1998 
written responses from appellant stating that he did not have 
any service medical records, said claim and 1998 written 
responses are not of record.  

A computerized response from the RMC [Records Management 
Center] indicated that appellant's "records" (apparently 
service medical records) were not on file there.  Although in 
July 2001, the RO submitted a computerized request of an 
unspecified source for appellant's DD-214 form and 
"complete" service medical records, no response was 
received.  It does not appear that the RO has attempted to 
clarify whether or not that unspecified source might have 
such records.  

It appears that the appellant has sought his service medical 
records directly from the service department, since in a May 
2000 letter addressed to him, a Marine Corps medical records 
unit responded to a May 1999 letter from him by stating that 
an extensive search failed to locate his complete medical 
records.  With the Marine Corps medical records unit's May 
2000 written response were a few service medical records, 
consisting of a January 1974 service entrance examination 
report and September-October 1974 and April 1975 service 
medical records (Beaufort, South Carolina, Naval hospital).  
These September-October 1974 service medical records revealed 
that appellant had sustained facial injuries when his 
automobile struck a tree while he reportedly had been 
drinking.  Multiple lacerations of the face and right forearm 
were diagnosed.  It was noted that line of duty/misconduct 
status was undetermined pending investigation.  The April 
1975 service medical records indicated that appellant had 
sustained a right upper eyelid injury with secondary 
entropion and ocular irritation from eyelashes in a September 
1974 automobile accident.  He underwent a transverse 
blepharotomy and rotation involving the right upper eyelid.  
The evidentiary record does not currently include any line of 
duty/misconduct status investigation records pertaining to 
said September 1974 motor vehicular accident, nor does it 
appear that such records have been specifically requested by 
the RO.  

Although in a July 2001 letter, the RO requested appellant to 
identify exactly the disabilities claimed and any post-
service treatment for such disabilities, appellant has not 
responded with the requested information.  Since the case is 
being remanded for other reasons, he will have another 
opportunity to provide said requested assistance.  Appellant 
should also be advised that the United States Court of 
Appeals for Veterans Claims has held that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Additionally, it does not appear that appellant has been 
afforded any VA examinations to determine whether the claimed 
disabilities are currently manifested and, if so, their 
etiology.  Although it appears that neither his complete 
service medical records nor any post-service clinical records 
are currently associated with the claims folder, and 
appellant has not provided certain requested assistance, 
nevertheless it is at least arguable that the VA's duty to 
assist includes arranging appropriate VA examinations to 
determine whether the claimed disabilities are in fact 
currently manifested and, if so, their etiology.  

With respect to another procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Since it does not appear that the RO has expressly satisfied 
the Veterans Claims Assistance Act of 2000 requirement that 
VA notify the veteran as to which evidence was to be provided 
by the veteran, and which would be provided by VA, a remand 
of the case appears necessary for procedural due process 
concerns.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the case is REMANDED for the following:

1.  The RO and the Houston, Texas, 
Regional Office should search their 
offices for a claim for VA benefits 
filed by appellant in January 1998; 
October and December 1998 written 
responses from appellant, stating 
that he did not have any service 
medical records; and any additional 
service medical records/original 
claims folder.  These records should 
be obtained and associated with the 
claims folder.  In the event that 
records are unavailable, this should 
be noted in writing in the claims 
folder.  

2.  The RO should directly contact the 
Beaufort, South Carolina, Naval hospital and 
request any additional service medical 
records/clinical records, particularly any 
hospital, inpatient, or outpatient medical 
records pertaining to any injuries sustained 
in said September 1974 motor vehicular 
accident.  These records should be obtained 
and associated with the claims folder.  In the 
event that records are unavailable, this 
should be noted in writing in the claims 
folder.  

3.  The RO should contact the National 
Personnel Records Center (NPRC), or any other 
appropriate agency, and request any additional 
service medical records and service 
personnel/administrative records.  Such 
service personnel/administrative records 
include, but are not limited to, any DD-214 
form(s) and any line of duty/misconduct status 
investigation records pertaining to said 
September 1974 motor vehicular accident.  
Appellant's active service period(s) should be 
verified.  The RO should request NPRC, or any 
other appropriate agency, to state in writing 
whether it has searched all applicable 
secondary sources for documentation of any 
relevant treatment the appellant may have 
received during service.  In the event that 
records are unavailable, this should be noted 
in writing in the claims folder.  

4.  The RO should request appellant 
to provide any additional, medical 
records (not previously submitted) 
that he may have in his possession 
pertaining to any relevant treatment 
for the claimed disabilities, as 
well as the complete names and 
addresses of any physicians or 
medical facilities which provided 
such treatment.  All available, 
actual clinical records (as 
distinguished from physicians' 
statements based upon recollections 
of previous treatment) of any such 
treatment should be obtained from 
the specified health care providers.  
To the extent the appellant's 
assistance is needed in determining 
any details for an informed request, 
his assistance should be requested 
as indicated.  The appellant should 
be provided release forms and 
requested to sign and return them 
for each non-VA health care provider 
identified.  In the event that 
records are unavailable, this should 
be noted in writing in the claims 
folder.  

5.  With respect to the issues of 
service connection for an eye 
disability, headaches, and 
dizziness, the RO should arrange 
appropriate examinations, such as 
ophthalmologic and neurologic 
examinations, to determine the 
etiology of said claimed 
disabilities.  

The examiners should review the 
entire claims folder, examine 
appellant, and express opinions, 
including degree of probability in 
terms of is it as likely as not, 
regarding whether any chronic eye 
disability, headaches, and dizziness 
are currently manifested and, if so, 
are they causally or etiologically 
related to appellant's active 
service.  Please comment on whether 
any currently manifested chronic eye 
disability, headaches, and dizziness 
are causally or etiologically 
related to a September 1974 in-
service motor vehicular accident.  

The examiners should adequately 
summarize the relevant medical 
history and clinical findings, and 
provide detailed reasons for the 
medical conclusions reached.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the reports.  

6.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the 
appellate issues, including which 
evidence is to be provided by the 
appellant, and which by VA.  See 
Quartuccio, supra.; and the Veterans 
Claims Assistance Act of 2000.  

7.  The RO should review any 
additional evidence submitted since 
the April 2002 Statement of the Case 
was issued and readjudicate the 
appellate issues.  When the 
aforementioned development has been 
accomplished, to the extent the 
benefits sought are not granted, a 
supplemental statement of the case 
should be provided, and the case 
should be returned to the Board for 
further appellate consideration, to 
the extent such action is in order.  
No action is required of the 
appellant until he is notified.  The 
Board intimates no outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




